DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 contains several typos with regard to subscripts such as, claim 11 recites “C1~6” instead of C1~6, “Cy1” instead on Cy1, “R21” instead of R21 etc. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-17 of U.S. Patent No. 10,792,712. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the instant application requires the same limitations of claim 1 of Patent No. 10,792,712 because both claims requires a film forming step that requires forming the first solid and second solid, and a peeling step that requires dissolving the 
Claims 2 and 3 of the instant application requires the same limitations of claim 2 of Patent No. 10,792,712.
Claim 4 of the instant application requires the same limitations of claim 3 of Patent No. 10,792,712.
Claim 5 of the instant application requires the same limitations of claim 4 of Patent No. 10,792,712.
Claim 6 of the instant application requires the same limitations of claim 5 of Patent No. 10,792,712.
Claim 7 of the instant application requires the same limitations of claim 6 of Patent No. 10,792,712.
Claim 8 of the instant application requires the same limitations of claim 7 of Patent No. 10,792,712.
Claim 9 of the instant application requires the same limitations of claim 8 of Patent No. 10,792,712.
Claim 10 of the instant application requires the same limitations of claim 9 of Patent No. 10,792,712.
Claim 11 of the instant application requires the same limitations of claim 10 of Patent No. 10,792,712.
Claim 12 of the instant application requires the same limitations of claim 11 of Patent No. 10,792,712.

Claim 14 of the instant application requires the same limitations of claim 13 of Patent No. 10,792,712.
Claim 15 of the instant application requires the same limitations of claim 14 of Patent No. 10,792,712.
Claim 16 of the instant application requires the same limitations of claim 15 of Patent No. 10,792,712.
Claim 17 of the instant application requires the same limitations of claim 16 of Patent No. 10,792,712.
Claim 18 of the instant application requires the same limitations of claim 17 of Patent No. 10,792,712.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshida et al. US2020/0194281 and Yoshida et al. 2019/0371599 teaches similar processes recited in claims 1-18 and are commonly assigned. Yoshida et al. US2020/0194281 and Yoshida et al. 2019/0371599 do not qualify as prior art based on the filing dates of the applications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN F BERGNER/Examiner, Art Unit 1713